Citation Nr: 1337927	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  07-38 637	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disorder (GERD), to include as secondary to service-connected disability.  

2.  Entitlement to an increased rating for vitiligo, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran had active duty service from November 1967 to November 1969 and from November 1975 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  

A review of the Virtual VA paperless claims processing system shows that VA treatment records are of record.  The RO considered these updated VA treatment records in the May 2013 Supplemental Statement of the Case.  

The issue of service connection for GERD is addressed in the remand that follows the decision below.


FINDING OF FACT

The Veteran experiences vitiligo.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for vitiligo have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7823 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

For an increased disability rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Letters dated in August 2005, March 2006, and September 2009 apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The September 2009 letter informed the Veteran that an increase in his vitiligo may be shown by doctor statements, physical and clinical evaluation results, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  These letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the September 2009 letter was not received prior to the initial April 2006 RO adjudication, he had an opportunity to submit information and evidence in light of this notice prior to the multiple subsequent adjudications by the RO.  This course of corrective action satisfies VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  A remand for additional notification about how to substantiate the claim is not necessary.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  He also had September 2005, 
September 2009, and February 2013 (with a May 2013 addendum) VA examinations to assess the severity of his service-connected vitiligo.  There is no indication that the Veteran's vitiligo has worsened since the February 2013 VA examination.  

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been met. 

Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In his July 2005 claim, the Veteran described having a rash spreading from his legs and neck.

In September 2005, the Veteran was afforded a VA dermatology examination.  He reported having outbreaks of pruritic erythematous raised scaly lesions on both legs and elbows.  Vitiligo spots were mixed in with the rash, but the predominate appearance was of a rash, rather than vitiligo.  He stated that the rash initially appeared in about 2001.  The examiner estimated that the affected total skin area was 5 percent.  He diagnosed psoriasis, eczema, and vitiligo.  (Of these, only vitiligo has been service connected and will be the subject of this decision.)

VA treatment records from March 2006 show that the Veteran was assessed as having psoriasis of the scalp, lower legs, trunk, and elbows.  He was given topical medication.  In his follow-up visit in June 2006, his scalp was improved, but the other affected areas remained unchanged.  The examiner changed the topical medication for the non-scalp areas and scheduled a one year follow-up.  

In September 2009, the Veteran and his wife submitted statements in support of the claim.  They explained that he had significant psoriasis and vitiligo-type disorders that caused chronic discomfort and an unattractive appearance.  The Veteran had developed psychological problems over his affected appearance.  

The Veteran had a VA/QTC dermatology examination in September 2009.  He reported that his dermatological symptoms were exacerbated by sun exposure, which was necessary as part of his occupation.  He had chronic ulcers affecting many areas.  For treatment, he used a topical steroid and tar shampoo.  Clinical examination showed vitiligo and psoriasis affecting the scalp, face, neck, and both lower extremities.  The skin lesion coverage was less than 5 percent of exposed areas and 15 percent of the whole body.  The examiner commented that the skin lesions are associated with systemic disease, rather than a nervous disorder.  She continued the vitiligo and psoriasis diagnoses.  She stated that vitiligo is present on both legs, but face and scalp is more likely psoriasis or another skin disorder.  

In September 2011, the Veteran reported that he continued to have psoriasis which affected many areas of his body.  Treatment was largely ineffective.  

VA dermatology treatment records from August 2012 show that the Veteran reported a 20 year history of psoriasis.  It mostly involved the scalp and lower extremities.  The disorder was exacerbated by sun exposure.  Clinical examination showed two large pink erythematous plaques on both legs with areas of scattered hypopigmentation.  The examiner diagnosed psoriasis.  She described it as mild to moderate and recommended topical treatment.  

In February 2013, VA reexamined the Veteran.  The examiner noted that the Veteran had antihistamine and topical corticosteroid treatments.  She determined that psoriasis affected between 5 and 20 percent of the total body area and less than 5 percent of the exposed areas.  She remarked that vitiligo did not affect any exposed area.  She continued the vitiligo and psoriasis diagnoses.  

In a May 2013 addendum to the February 2013 clinical examination, a different VA examiner again reviewed the claims folder.  He expressed a negative opinion that psoriasis was related to service-connected vitiligo.  He noted that the Veteran described his in-service dermatological disorder as skin discoloration.  Despite the Veteran recent assertions, psoriasis symptoms were not reported in service treatment records.  He stated that there was no nexus between psoriasis and vitiligo.  

The Veteran contends that service-connected vitiligo warrants a rating in excess of 10 percent.  As explained below, the preponderance of the evidence is against the claim, and it must be denied.

As a threshold matter, the May 2013 VA examiner identified psoriasis as a separate disorder unrelated to service-connected vitiligo.  See May 2013 VA addendum report.  It is apparent that his determination is based upon review of the record and clinical expertise.  On multiple VA examinations, the examiners have clearly identified symptoms attributable to psoriasis.  See VA examination reports from September 2005, September 2009, and February 2013.  When it is possible to distinguish symptoms attributable to service and non-service disabilities, the non-service connected symptoms are not considered for ratings purposes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the Board will not consider any separately identifiable psoriasis symptoms as a service-connected disorder.  Id.  (As noted above, the agency of original jurisdiction (AOJ) has denied service connection for psoriasis and such an issue is not now before the Board.)

Under Diagnostic Code 7823, a maximum 10 percent rating is assignable for vitiligo if exposed areas of the skin are affected.  38 C.F.R. § 4.118.  In this case, the Veteran experiences vitiligo, and it does not appear that it affects any exposed areas.  The AOJ has nevertheless awarded a 10 percent rating for this disability.  (While the AOJ applied the provisions of Diagnostic Code 7806 for dermatitis or eczema, such an action was not appropriate.  The provisions of 38 C.F.R. § 4.20 allow for analogous ratings, but only in those instances where the disability to be rated has not been specifically listed in the diagnostic criteria.  Here, vitiligo, which is a discoloration of skin, is specifically listed and should therefore be evaluated only on the criteria applicable to this disability.)  Where exposed areas are not affected, a noncompensable rating should be assigned.  Diagnostic Code 7823.  Consequently, a rating higher than that already assigned by the AOJ is not warranted under these criteria.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected vitiligo to be fully contemplated by the rating criteria.  The symptom is skin discoloration, which as noted above, is the very thing addressed by the criteria.  The Board finds that the degree of disability experienced by the Veteran is fully contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 10 percent for vitiligo is denied.


REMAND

The Veteran contends that his digestive system disorder is a side effect of medication used to treat his service-connected disabilities.  See October 2013 Informal Hearing Presentation.  He submitted a medical article stating that GERD can be caused by or aggravated by many different medications, including psychotropic medication.  (He is service connected for PTSD at a 70 percent rating.)  

Under 38 C.F.R. § 3.310, secondary service connection is warranted for any disability caused or aggravated by a service-connected disability.  Given the medical evidence suggesting a possible secondary nexus, a VA examination is necessary to adjudicate the claim as detailed below.  38 U.S.C.A. § 5103A(d) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment records after May 2013 and associate them with the claims folder.  Efforts to obtain these records must continue until it is determined that the further efforts would be futile.  In the event requested records cannot be located, documentation of the search efforts must be reflected in the claims folder with notice to the Veteran and his representative.  

Request that the Veteran identify any recent pertinent private treatment records and furnish appropriate authorization for the release of private medical records.  (If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.) 

2.  Contact an appropriate clinician for a medical examination of the Veteran's claimed digestive system disorder.  The claims file, to include a copy of this remand, and any pertinent records in Virtual VA/VBMS efolders, must be made available for review of the Veteran's pertinent medical history.  The examiner should conduct to a complete clinical examination with any indicated diagnostic testing.  

The examiner must report on whether it is at least as likely as not (50 percent probability or greater) that any digestive system disorder is caused by or made worse by service-connected PTSD, diabetes mellitus, vitiligo, or anemia, or medication to treat any service-connected disability.  (Specific consideration should be given to whether any medication the Veteran takes for psychiatric disability is of the type deemed to cause or aggravate digestive system disorders.)

The examiner must provide a complete rationale for each opinion-causation and aggravation.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

If the examiner cannot provide an opinion without resort to speculation, he or she should so state.  The examiner must further provide an explanation for such a determination and state whether there is any outstanding evidence that would facilitate a non-speculative opinion.  

3.  After completing all development required to adjudicate the Veteran's claim, re-adjudicate the service connection issue.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


